February 29, 1916. The opinion of the Court was delivered by
This was an action for damages in the magistrate's Court for failure to comply with the provisions of secs. 2568 and 2569, Code of Laws of South Carolina, vol. I, to deliver promptly a shipment of clothing from Charleston, S.C. to *Page 265 
Calhoun Falls, S.C. The cause resulted in the magistrate's Court in a verdict in favor of the plaintiff for $25.00. An appeal was taken to the Circuit Court, and heard by the Hon. F.L. Willcox, special presiding Judge, who reduced the verdict to $20.00. After entry of judgment defendant appeals, and by three exceptions alleges error and seeks reversal.
At the hearing the appellant abandoned the first exception.
The two exceptions allege error on the part of the Court in not dismissing the complaint, as there was a failure to prove the value of the goods by the plaintiff, and no evidence to sustain the verdict. The exceptions are overruled. The case of Muckenfuss Mfg. Co. v. Railway Co., 82 S.C. 180,63 S.E. 747, conclusively settles this point against the appellant's contention.
Judgment affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE GAGE concur in the opinion announced by MR. JUSTICE WATTS.
MR. JUSTICE HYDRICK concurs in the result.
MR. JUSTICE FRASER concurs in the result for the reasons that neither the bill of lading nor its contents appear in the record, and it may show the necessary facts. *Page 266